Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments dated 02/09/2021 with respect to claims 1, 5-10, 21-23, 25 and 34-40 have been fully considered but they are not persuasive.

(1) With respect to rejection under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. the Applicant presented argument that the support for claim 1 element “…identifying mm Wave frequencies over which the mm Wave non-zero power CSI-RS(s) are to be transmitted by the mm Wave base station, ..” is supported by Specification Paragraph [0035] and Fig. 8, Paragraph [0048] of the instant application. (REMARKS, Page 6 of 9)
The Examiner respectfully disagrees. The above referred Fig. 8 (e.g. Fig. 8A) and Paragraph [0048] describe “At block 804, uWave eNB station 102 sends a request to mm Wave eNB stations 104 to transmit beamforming signals (transmitted in the mmWave band). Upon establishment/receipt of the beam pattern, uWave eNB station 102 communicates the beam pattern to UE 106 at block 806.” (Emphasis added) Paragraph [0048] describes transmitting “beam pattern” in mmWave band, not CSI-RS signal. A “beam pattern” may not be CSI-RS signal. A “beam pattern” could be a certain beam training signal as disclosed by Schmidt Fig. 7.
alternative methods. UE 106 receives the broadcast message transmitted by uWave eNB station 102 at block 422. UE 106 proceeds to detect non-zero power CSI-RS discovery signals in block 424. Instead of waiting for a measurement request from uWave eNB station 102, UE 106 autonomously performs proximity measurements at block 426 on the non-zero power CSI-RS signals transmitted by mm Wave eNB stations 104 or beacon station 114.” (Emphasis added) Alternately, Paragraph [0034] describes “From the broadcast message transmitted by uWave eNB station 102, mm Wave eNB station 104 receives the request to transmit non-zero power CSI-RS signal in the uWave band and any particulars associated with transmitting such signal in block 412.” (Emphasis added).
In the above, Paragraph [0035] discloses non-zero power CSI-RS transmission from mmWave eNB, but does not disclose whether the transmission is over uWave band or mmWave band. Paragraph [0034] explicitly discloses non-zero power CSI-RS transmission from mmWave eNB over uWave band.
Therefore in the original disclosure, there is no explicit or implicit disclosure that “mm Wave non-zero power CSI-RS(s) are to be transmitted by the mm Wave base station”.
Accordingly Claim 1 and claim 23 is rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.


The Examiner respectfully disagrees. Miao '247 Provisional discloses (Page 6 Design Embodiment 1):
“The BRS design can reuse a similar approach for LTE discovery signal. For instance, the BRS can be a plurality of beam specific synchronization signals and/or channel state information reference signals (CSI-RSs).” 
Miao '247 Provisional discloses (Page 7): 
“The cell IDs, from which the reference signal sequences are derived, of two level measurements are determined by macro eNB and signaled to a UE; and the selected beam cell ID list of second level measurement will be based on the reported measurement results of first level AP measurements from the UE.
The first level cell detection enables the UE to discover an mmW AP without the need of beam acquisition and may avoid exhaustive initial pencil cell search from all possible mmW APs,
The second level cell detection and measurement may require the UE to measure only those BRSs signaled by macro eNB.”

“As shown in Fig. 4, control signaling is communicated between UE and macro eNB by using a macro/cmW spectrum. .... Based on the received power/quality feedback of APRSs from the UE, the macro eNB determines a set of BRSs, associated with those APRSs with relatively good received signal strength (operation 4), and further configures the set as a measurement set of BRSs with certain feedback mode to the UE (operation 5).”
Since Miao ‘247 Provisional discloses BRS design is similar to LTE, evidence is provided from 3GPP TS 36.213v12.6.0 Section 7.2.3 (Page 102) disclosing the UE shall derive the channel measurements …based on only the Channel-State Information (CSI) reference signals (CSI-RS) defined in [3] for which the UE is configured to assume non-zero power for the CSI-RS.
From the above it is established that support for Miao US20180220308, Fig. 6 control signal is disclosed in Miao '247 Provisional (us-provisional-application US 62198247) Pages 6, 11-12 and Fig. 4 operation 5. As disclosed in Final Office action, the techniques of Miao (control signal, CSI-RS signal over mmWave band like LTE non-zero power CS-RS technique) can be combined with techniques of Periyalwar and Schmidt (SIB signal in Schmidt, beam transmission from mmWave interface).
Accordingly Claim 1 and claim 23 is rejected under 35 U.S.C. § 103 as unpatentable over Periyalwar (US20150092676, of IDS) in view of Schmidt (US20150351135, of IDS) and in view of Miao (US20180220308 with priority of US Provisional Application 62198247, of record, with evidence by 3GPP TS 36.213v12.6.0).


/SHAH M RAHMAN/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413